DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 25 May 2022 is hereby acknowledged. Claims 7-16 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 25 May 2022. In particular, claim 7 has been amended to narrow the listing of additives. Claims 10-16 are new. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 102
Claim(s) 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong and Kim, “Method for Mitigating Electrochemical Migration on Printed Circuit Boards,” J. Electronic Materials 48, 5012-5017 (2019) (“Hong”).
The applied reference has a common inventor with the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). This rejection under 35 U.S.C. 102(a)(1) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(1)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(1)(B) if the same invention is not being claimed.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	As to claim 10, Hong teaches an electronic device having a FR4 substrate, two wires connected to positive and negative terminal of a power source (Fig. 1(b)). Hong teaches a water drop placed on the substrate surface and containing carbohydrazide between the wires (p. 5013). Hong teaches the use of this compound reduces dendrite growth (p. 5014, second column).
	As to claim 11, Hong teaches that the dendrite formation, which is inhibited, includes the recited cathode reaction (p. 5012, 2nd col.).
	As to claim 12, Hong teaches the concentration is sufficient to reduce time to failure (Fig. 2), and thus presumably within a range to reduce the cathode reaction causing ECM.
As to claim 16, Hong teaches an electronic device having a FR4 substrate, two wires connected to positive and negative terminal of a power source (Fig. 1(b)). Hong teaches a water drop placed on the substrate surface and containing carbohydrazide between the wires (p. 5013). Hong teaches the use of this compound reduces dendrite growth (p. 5014, second column).

Claim(s) 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al., , “The effect of organic additives for the prevention of copper electrochemical migration,” J. Electroanalytical Chemistry 832, 75-86 (2019) (“Song”).
The applied reference has a common inventor with the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). This rejection under 35 U.S.C. 102(a)(1) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(1)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(1)(B) if the same invention is not being claimed.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claim 10, Song teaches an electronic device having a FR4 substrate, two wires connected to positive and negative terminal of a power source (Fig. 2). Hong teaches a water drop placed on the substrate surface and containing imidazole or polyethylene glycol between the wires (p. 77). Hong teaches the use of this compound reduces dendrite growth (p. 5014, second column). As seen in Fig. 4, the addition of these compounds on the surface between wires led to inhibition of dendrite formation b comparison to solutions without these compounds.
As to claim 11, Song teaches that the dendrite formation, which is inhibited, includes the recited cathode reaction (p. 75, 2nd col.).
As to claim 12, as discussed with respect to claim 10, Song inhibits dendritic growth, therefore presumably the rate of the cathodic reaction of oxygen.

Claim(s) 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1769716 (“Kim”).
As to claim 10, Kim teaches an additive for suppressing electrochemical migration (para. 0001). Kim teaches, as proof of concept, at para. 0042, and Fig. 3, a water droplet including the additive on a surface between two copper wires which are connected respectively to positive and negative terminals of a power source, and that the use of the additive suppressed dendrite formation under such conditions, being a water drop. 
As to claims 11 and 12, Kim teaches the additive suppresses dendrite formation, but does not explicitly state that the additive suppresses the recited cathode reaction, or is in an amount to suppress the cathode reaction. However, since the additive is the same as glycol described in applicant’s specification as having oxygen absorption property, it is presumed to have the same activity.
As to claim 13, Kim teaches adding the additive to epoxy resin molding composition or underfill (para. 0034, and encasing, thus molding wires using the packaging material or underfill (Figs. 1 and 2; para. 0022).

Claim Rejections - 35 USC § 103
Claim(s) 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0197129 (“Akiba”) in view of US 6,344,157 (“Cheng”).
As to claim 7-9, Akiba teaches an additive for an epoxy composition. Akiba teaches using epoxy underfill material (para. 0085), and encasing solder bumps, which are a type of metal electrical wiring, in the material (para. 0090, Fig. 1), thus molding electrical wiring into a flip chip package. 
Akiba does not teach that the underfill composition contains the recited compounds. However, it is known from Cheng that electrical stability in both conductive and resistive compositions in electronic use, including encapsulants and other materials for forming electronic packages (4:1-5),  is enhanced by the addition of an oxygen scavenger or corrosion inhibitor (4:27-30). Cheng lists among oxygen scavengers suitable for such purposes, hydroquinone, hydrazine (3:20-30). Cheng does not state that the method of addition is for inhibiting electrochemical migration or inhibits dendrite formation as required by claim 8. However, Cheng does teach that the oxygen scavenger inhibits oxygen from reacting at the cathode (3:20-25), where the cathode reaction with oxygen is that recited in claim 9 (1:25-30). As such, it is reasonable to expect that the addition of the recited oxygen scavengers as taught by Cheng will prevent cathodic reactions in the device of Akiba, which are described in applicant’s specification as leading to electrochemical migration and dendrite formation. Furthermore, Cheng provides sufficient rationale of electrical stability to employ oxygen scavengers in encapsulating/packaging material such as that taught by Akiba.
As to claims 10-12 and 14-16, Akiba teaches and electronic device of a substrate 1 (see Fig. 1) that is a printed circuit board on which a chip is affixed, the wiring side being up, thus electrical wires in the surface of the substrate (para. 0090). Since the wiring board is a circuit, it is presumed to have wiring leading to positive and negative terminals of a source. Akiba teaches applying an underfill adhesive that is an epoxy resin composition between the solder pads (electrodes) of the wiring board, and as such, teaches a composition on the surface of the substrate between first and second electrical wires. 
Akiba does not state that the composition on the surface of the substrate inhibits dendrite formation on exposure to moisture.  However, it is known from Cheng that electrical stability in both conductive and resistive compositions in electronic use, including encapsulants and other materials for forming electronic packages (4:1-5),  is enhanced by the addition of an oxygen scavenger or corrosion inhibitor (4:27-30). Cheng lists among oxygen scavengers suitable for such purposes, hydroquinone, carbohydrazide, hydrazine (3:20-30), which are described in applicant’s specification are compounds carrying out the recited function of inhibiting oxygen cathode reaction (see specification, paras. 0045-0046). Furthermore, hydroquinone and hydrazine are recited as the additives in claim 14, hydroquinone in claim 15, and carbohydrazide and hydroquinone in claim 16. While Cheng does not state that the compounds are ECM inhibiting additives that inhibit dendrite formation, Cheng does teach that the use oxygen scavenger inhibits oxygen from reacting at the cathode (3:20-25), where the cathode reaction with oxygen is that recited in claims 11 and 12 (1:25-30), and as such the use of an amount of thin applicant’s specification as leading to electrochemical migration and dendrite formation, (specification, paras. 0004-0007), it is reasonable to expect that the addition of the recited oxygen scavengers as taught by Cheng will also mitigate electrochemical migration and dendrite formation. Furthermore, Cheng provides sufficient rationale of electrical stability to employ oxygen scavengers in encapsulating/packaging material such as that taught by Akiba in order to generally improve electrical stability, and as such, the addition of ECM inhibiting compounds is an obvious modification suggested by Cheng.
As to claim 13, Akiba in view of Cheng teaches the use of underfill material (para. 0090).

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive. 
With respect to the rejection of claims 7-9 over Akiba, the new rejection includes the teachings of Cheng in combination. Cheng clearly teaches the utility of oxygen scavengers, including hydrazine and hydroquinone for electrical stability, specifically by inhibiting cathodic oxygen reaction with moisture, which is a mechanism for ECM/dendrite formation. As such, the use of such compounds, including in amounts to inhibit such reaction is obvious given the teachings of Cheng.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764